Appeal of J. H. MORROW, Administrator Estate of R.C.H. COVINGTON.Morrow v. CommissionerDocket No. 927.United States Board of Tax Appeals1 B.T.A. 1148; 1925 BTA LEXIS 2642; May 20, 1925, decided Submitted April 15, 1925.  *2642 John Noland, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  Before JAMES, LITTLETON, SMITH, and TRAMMELL.  This is an appeal from a determination of a deficiency in income tax in the sum of $2,526.30 for the year 1919.  FINDINGS OF FACT.  The taxpayer is the Estate of R.C.H. Covington, deceased, of Richmond, Kentucky.  On February 11, 1914, R.C.H. Covington owned the entire business, stock, furniture, fixtures, and good will of a clothing store located in Richmond, Kentucky, and on that date transferred said merchandise, furniture, fixtures, and good will to a corporation known as R.C.H. Covington and Company, which issued in exchange therefor 300 shares of stock of a par value of $100, of which 264 shares were issued to himself, 30 shares to clerks in his store, and 3 shares each to his wife and son, respectively.  Thereafter the 30 shares so issued to clerks were transferred to Covington so that, during the year 1919 and prior to the dissolution of said corporation, he was the owner of 294 shares of the 300 shares of the said corporation then issued and outstanding.  On December 31, 1919, the said corporation was dissolved and*2643  its assets were transferred to the said R.C.H. Covington.  From the date of the dissolution of the said corporation to the date of the death of R.C.H. Covington in 1921, he continued to conduct the said business as sole proprietor.  On the date of the dissolution of the said corporation it was the owner of assets in excess of $30,000, and the said R.C.H. Covington received on the dissolution of the said corporation assets which were $17,757.60 in excess of the value of the assets delivered by him to the corporation at its organization.  The Commissioner, in auditing the income-tax return of the said Covington for the year 1919, increased his income on account of the foregoing dissolution of the said corporation in the sum of $17,757.60, and determined the deficiency above set forth in accordance with such increase of income.  DECISION.  The determination of the Commissioner is approved on the authority of ; ; and *2644 .